                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


NYOKA WURTS, et al.,

                           Plaintiffs,

v.                                             CIVIL ACTION NO. 2:19-cv-00100

BRANCH BANKING AND TRUST COMPANY,

                           Defendant.



                     MEMORANDUM OPINION AND ORDER

      Pending before the court is the defendant’s Motion for Summary Judgment.

[ECF No. 5]. For the reasons stated below, the Motion is DENIED as moot.

      On February 15, 2019, Defendant Branch Banking and Trust Company

(“BB&T”) filed a Motion for Summary Judgment pursuant to Rule 56 of the Federal

Rules of Civil Procedure. On March 7, 2019, Plaintiff Nyoka Wurts, as the

Administrator of the Estate of Sally Kay, filed an amended Complaint without leave

of court pursuant to Rule 15 (a)(1)(B) of the Federal Rules of Civil Procedure.

      “As a general rule, ‘an amended pleading ordinarily supersedes the original

and renders it of no legal effect.’” Young v. City of Mt. Ranier, 238 F.3d 567, 572 (4th

Cir. 2001) (quoting In re Crysen/Montenay Energy Co., 226 F.3d 160, 162 (2d Cir.

2000)).
      Here, the plaintiff’s amended Complaint supersedes the original Complaint

and now controls. Accordingly, the Defendant’s Summary Judgment Motion based on

the original Complaint is DENIED as moot. The court DIRECTS the Clerk to send a

copy of this Memorandum Opinion and Order to counsel of record and any

unrepresented party.



                                    ENTER:      August 20, 2019




                                      2
